United States Court of Appeals
                      For the First Circuit


No. 21-1290

                          LORNA SHIELDS,

                       Plaintiff, Appellant,

                                v.

              UNITED OF OMAHA LIFE INSURANCE COMPANY,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                              Before

                       Barron, Chief Judge,
                 Selya and Gelpí, Circuit Judges.


     Trevor D. Savage, with whom Christopher C. Taintor and Norman,
Hanson & DeTroy, LLC were on brief, for appellant.
     Christine D. Han, Trial Attorney, with whom Seema Nanda,
Solicitor of Labor, Jeffrey M. Hahn, Council for Litigation, and
G. William Scott, Associate Solicitor for Plan Benefits Security,
were on brief for Secretary of Labor, amicus curiae.
     Brooks R. Magratten, with whom Cameron R. Goodwin and Pierce
Atwood, LLP were on brief, for appellee.
     Byrne J. Decker, with whom Mark E. Schmidtke was on brief,
for American Council of Life Insurers, amicus curiae.
October 4, 2022
             BARRON,    Chief   Judge.    In     2019,   Lorna   Shields,   the

beneficiary of the life insurance policy that her late husband,

Myron Shields, acquired through his employer, Duramax Marine, LLC

("Duramax"), filed suit in the U.S. District Court for the District

of   Maine    against    United    of    Omaha    Life    Insurance   Company

("United").1    Her complaint sets forth one claim for recovery of

plan benefits under 29 U.S.C. § 1132(a)(1)(B) of the Employee

Retirement and Investment Security Act ("ERISA") and one claim for

breach of fiduciary duty under 29 U.S.C. § 1132(a)(3) of that same

statute.     The District Court granted summary judgment for United

on both claims and denied Lorna's motion for summary judgment on

those same claims.       She now appeals.

             We affirm the District Court's summary judgment rulings

with respect to the recovery-of-plan-benefits claim.               But, as to

the breach-of-fiduciary-duty claim, we vacate the District Court's

denial of Lorna's motion for summary judgment as well as its grant

of United's motion for summary judgment and remand for further

proceedings.




     1Throughout this opinion, we refer to Lorna Shields and Myron
Shields by their first names. We mean no disrespect by doing so
and use first names only for ease of exposition.


                                    - 3 -
                                   I.

            Myron began working for Duramax in 2008.           Duramax's

active, salaried employees were eligible to enroll in the "basic"

life insurance policy that Duramax offered and United underwrote.

            The basic policy provided coverage equal to twice the

employee's annual earnings, not to exceed $300,000.        Employees did

not need to establish that they were in good health to be eligible

for this type of coverage.

            Active, salaried employees of Duramax who wanted life

insurance coverage beyond the basic policy also could enroll in

the Group Voluntary Term Life Insurance Policy ("voluntary life

insurance policy"), which was underwritten by United as well. An

employee who enrolled in the voluntary life insurance policy could

elect coverage equal to one, two, or three times the employee's

basic annual salary, not to exceed $200,000.

            The voluntary life insurance policy is an "employee

welfare benefit plan" under ERISA.        29 U.S.C. § 1002(1).     Under

ERISA, an employee welfare benefit plan is governed by a "written

instrument" that describes "the allocation of responsibilities

[between the employer and the insurer] for the operation and

administration of the plan."     Id. § 1102(a),(b).    The terms of the

voluntary   life   insurance   policy,   including   the   allocation   of

responsibilities between Duramax and United, were laid out in the




                                 - 4 -
Certificate of Insurance that was provided to Duramax employees.2

We will refer to the Certificate of Insurance as "the Plan."

            Under the Plan, a Duramax employee enrolled in the

voluntary   life   insurance   policy   is   automatically   guaranteed

coverage up to $100,000 ("guaranteed issue").      To receive coverage

in excess of the guaranteed issue ("excess coverage"), the employee

must provide a "statement of physical condition or other evidence

of good health" that is "acceptable" to United ("good health

requirement").3    United provided Duramax with "Evidence of Good

Health" forms "with the expectation that Duramax would have the

form completed by any employee who elected" to enroll in excess

coverage and that Duramax would transmit the completed form to

United.




     2 Two different Certificates of Insurance were operative
during Myron's employment at Duramax: one certificate that became
operative in 2007, and another certificate that replaced the 2007
policy in 2017. Unless otherwise specified, language attributed
to the Plan is taken from the 2007 Certificate of Insurance.
     3  Under the 2017 version of the Plan, the good health
requirement took the form of "Evidence of Insurability," rather
than a "statement of physical condition or other evidence of good
health." Evidence of Insurability is defined under the 2017 policy
as "proof of good health acceptable to United" which "may be
obtained through questionnaires, physical exams or written
documentation, as required by [United]." Neither Lorna nor United
has made an argument that there is a substantive difference between
the language defining the good health requirement in the 2007 and
2017 plans relevant to this case, nor can we identify such a
difference.


                                - 5 -
          When Myron began his active, salaried employment at

Duramax, Duramax provided him with a "Salaried Election Form"

through which he could make his benefits            selections.      Myron

completed the Salaried Election Form on October 29, 2008. He opted

to enroll in both the basic and the voluntary life insurance

policies, with coverage under the latter policy equal to three

times his annual salary.4      Myron designated his wife, Lorna, as

the beneficiary of his life insurance policies.

          On   November   3,   2008,   Myron   submitted   the   completed

Salaried Election Form to Duramax.        Although he had enrolled in

excess coverage under the voluntary life insurance policy, Myron

was not given an Evidence of Good Health form or any other form to

complete to satisfy the good health requirement by United or

Duramax at the time that he submitted the Salaried Election Form

to Duramax or at any time between then and his death.

          In October 2017, Myron asked Thomas Spann, Duramax's

Human Resources manager, to verify that his life insurance policy

was active.    He was assured by Spann that he had coverage up to


     4 Total coverage under the voluntary life insurance policy
was capped at the lesser of either three times an employee's annual
salary or $200,000. Myron selected the maximum amount of excess
coverage available to him. At the time of that selection, three
times Myron's annual salary was less than $200,000, so that maximum
available coverage was equal to three times his annual salary.
Myron's salary increased, and at the time of his death on June 5,
2018, three times his salary exceeded $200,000, so the maximum
coverage available to him under the voluntary life insurance policy
was capped at $200,000.


                                 - 6 -
three times his annual salary. From Myron's return of the Salaried

Election Form in November 2008 to his death in 2018, Duramax

deducted the premiums for excess coverage under the voluntary life

insurance policy (as well as premiums for the basic life insurance

policy) from Myron's paycheck and transferred those funds to

United.

             Duramax sent United a "census" every two years that

described the number of employees enrolled in the voluntary life

insurance policy and the rate at which they were insured ("biannual

census"5).    The biannual census contained the number of employees

Duramax believed to be enrolled, the level of their coverage

according to Duramax's records, basic biographic information (such

as their birth dates), and, sometimes, the names of the individual

employees.    On at least one such census, Myron's name was included

in the list of employees whom Duramax identified as being enrolled

for excess coverage under the voluntary life insurance policy.

             Myron died on June 5, 2018.   Lorna submitted a claim for

life insurance benefits that same month to United.

             United paid Lorna $236,000 in life insurance benefits on

July 16, 2018 -- $136,000 for Myron's coverage under the basic



     5 We note that the best descriptor of these lists would be
biennial rather than biannual, as the record shows that the lists
were sent every other year (rather than twice each year). However,
the parties, the Magistrate Judge, and the District Court refer to
the censuses as "biannual." For consistency, we do the same.


                                 - 7 -
life insurance policy and $100,000 for the guaranteed issue of the

voluntary life insurance policy.     United denied Lorna's claim for

an additional $100,000 of excess coverage under the voluntary life

insurance policy.     The $100,000 amount was the difference between

the guaranteed issue and the full amount of excess coverage which

Myron selected when he submitted the Salaried Election Form to

Duramax in 2008.

          Lorna appealed United's partial denial of her claim in

September 2018.     United denied the appeal on October 4, 2018.

          United explained in its denial of Lorna's appeal for the

excess coverage that:

          [An employee] will become insured on the first
          day of the Policy month which coincides with
          or follows the day [w]e approve the statement
          of physical condition or other evidence of
          good health . . . . Evidence of Good Health
          was required when your husband initially
          elected voluntary life insurance in excess of
          the Guarantee Issue Limit. Since we did not
          receive and approve Evidence of Good Health,
          we are unable to allow the additional $100,000
          of voluntary life insurance coverage.

          Lorna again requested that United review the partial

denial of her claim in May 2019.    United responded by stating that

"[a]ll administrative rights to appeal have been exhausted" and

that no further review would be conducted.

          Lorna filed this suit against United in the District of

Maine on October 3, 2019.     The operative complaint first seeks to

recover the benefits that she contends that she is owed pursuant


                                 - 8 -
to    29   U.S.C.    § 1132(a)(1)(B).          The   complaint    claims     in    the

alternative that she is entitled to equitable relief under 29 U.S.C

§ 1132(a)(3)        because   United    breached     its   fiduciary    duties      by

"accept[ing] . . . premiums [from Myron] for nearly a decade" for

excess coverage when Myron was not actually insured for that excess

coverage.

             United answered the complaint on December 6, 2019.                    The

matter was referred to a magistrate judge, who entered a scheduling

order for limited discovery.

             Lorna objected to that schedule and moved for further

discovery, seeking permission to designate a testifying expert as

well as for limited discovery on four broad topics. United opposed

the motion on the ground that much of the information that Lorna

sought was already in the administrative record.                        Lorna then

narrowed her discovery request to only "how and by whom the bi-

annual     audits     of   Duramax     were    received,   to    whom   they      were

circulated, and what attention they were given." Shields v. United

of Omaha Life Ins. Co., No. 2:19-cv-00448, 2020 WL 1956811, at *3

(D. Me. Apr. 23, 2020).

             On April 23, 2020 the Magistrate Judge granted Lorna's

motion for discovery "with respect to information bearing on what

United     did   with      biannual    audit    information      sent   to   it     by

Duramax[]," but denied her request to designate an expert.                   Id. at

*6.    The Magistrate Judge then ordered the parties to confer as to


                                        - 9 -
the manner and timing of the permitted discovery.                  Id. The parties

filed a joint status report on May 20, 2020.

                The     joint   status    report      explained    that    Lorna    had

proposed nine interrogatories and twelve document requests and

that she also had sought to take the corporate deposition of United

under Federal Rule of Civil Procedure ("Rule") 30(b)(6).                        United

objected        and     declined   to    respond      to   all    but    two   of   the

interrogatories and four of the document requests, arguing that

much of what Lorna requested was broader than the limited discovery

that the Magistrate Judge had authorized.                  United also objected to

the corporate deposition.

                The Magistrate Judge sustained United's objections on

June       3,   2020,    relying   on    Grady   v.   Hartford    Life    &    Accident

Insurance Co., No. 08-339-P-H, 2009 WL 700875 (D. Me. Mar. 12,

2009)), to explain that "[d]iscovery is the exception, rather than

the rule, in an appeal of a plan administrator's denial of ERISA

benefits."6        Id. at *1.      With respect to the interrogatories and

document requests, the Magistrate Judge concluded that they "were

either encompassed within permitted discovery" -- that is, the two

interrogatories and four requests for documents to which United



       We note that the Magistrate Judge in granting only limited
       6

discovery relied on cases evaluating the appropriateness of
discovery    in    recovery-of-plan-benefits   actions    brought
under § 1132(a)(1)(B), and we address that ruling only as to that
claim.


                                         - 10 -
was willing to respond -- "or otherwise overbroad or impermissibly

vague."     Regarding United's objection to Lorna's request to take

a corporate deposition under Rule 30(b)(6), the Magistrate Judge

also sustained that objection "without prejudice to its renewal

based on the permitted discovery responses," but in doing so

"caution[ed] that the heightened standard for the allowance of

discovery in ERISA cases would have to be met" if Lorna did seek

to renew that request.

            Discovery    proceeded.    United   responded     to   the   two

interrogatories and four requests for documents to which it had

assented.      Then, on July 30, 2020, Lorna renewed her motion for

leave to depose United, which United again opposed.

            The Magistrate Judge denied Lorna's renewed motion on

August 25, 2020.      The Magistrate Judge ruled that, in light of the

"limited discovery in the form of two interrogatories and four

requests for production of documents" and United's "significant,

unequivocal statement       . . .     that it   'makes the insurability

determination when it is advised that an employee is enrolling for

coverage that requires Evidence of Insurability,'" Lorna "had not

shown   that    the   further   extraordinary   relief   of   permitting   a

corporate deposition of the defendant in this ERISA case would

have more than incremental value in developing the factual record."

            Lorna objected to the Magistrate Judge's denial of her

motion in September 2020, and the District Court denied that


                                   - 11 -
objection in an electronic order.          Both parties then moved for

summary judgment.

            The District Court granted summary judgment to United on

Lorna's    recovery-of-plan-benefits       and   breach-of-fiduciary-duty

claims and denied Lorna's motion for summary judgment on those

same claims.     Shields v. United of Omaha Life Ins. Co., 527 F.

Supp. 3d 22, 40 (D. Me. 2021).      Lorna timely appealed.

                                   II.

            We first consider Lorna's challenge to the District

Court's grant of summary judgment to United on her recovery-of-

plan-benefits claim under 29 U.S.C. § 1132(a)(1)(B).            Our review

is de novo.     Livick v. Gillette Co., 524 F.3d 24, 28 (1st Cir.

2008).

            Lorna bases this challenge on various grounds, none of

which has merit.    Moreover, because we reject this challenge, we

also reject Lorna's challenge to the District Court's denial of

her motion for summary judgment on this claim, which we review de

novo as well, id.

                                    A.

            Lorna contends, in part, that the District Court erred

because the record establishes -- or, at least supportably shows

-- that United acted arbitrarily and capriciously in denying her

$100,000   of   benefits   for   Myron's    excess   coverage   under   the

voluntary life insurance policy.         She contends that this is so


                                  - 12 -
because United based that decision on a misinterpretation of the

Plan.    We see no basis in the record for so concluding.

           The record makes the following clear.            Lorna submitted

a claim to United for Myron's $100,000 of excess coverage, which

United denied.     United then explained in a letter to Lorna that it

denied   Lorna's   request     because    "Evidence   of   Good    Health   was

required" when Myron initially selected excess coverage and United

had "not receive[d] and approve[d] Evidence of Good Health" from

Myron.

           Based    on   the    letter,     Lorna   contends      that   United

construed the Plan to provide that "Myron's [excess] coverage

beg[an] only once he submitted a particular form titled 'Evidence

of Good Health'" (emphasis in original).              She further contends

that this construction of the Plan was arbitrary and capricious,

Stephanie C. v. Blue Cross Blue Shield of Mass. HMO Blue, Inc.,

813 F.3d 420, 427 (1st Cir. 2016), because the Plan expressly

provides that excess coverage begins once United "approve[s] the

statement of physical condition or other evidence of good health"

(emphasis added), and so does not require that any particular form

be provided.7




     7 Because Lorna and United both address the denial-of-plan-
benefits claim using language from the 2007 version of the Plan,
we analyze the claim using language from the 2007 version as well.


                                   - 13 -
           We   need    not   decide    whether      United   reasonably     could

interpret the Plan to provide that the good health requirement may

be satisfied only by submitting an Evidence of Good Health form.

Lorna admits that Myron did not submit any document that might be

construed as either a "statement of physical condition" or "other

evidence of good health." And, while she contends that such "other

evidence" was, in effect, presented to United because Myron's

"'healthy,   daily     presence    at   work'   .    .   .   could   [have   been]

sufficient to establish [his] insurability," (quoting Silva v.

Metro. Life Ins. Co., 762 F.3d 711, 719 (8th Cir. 2014)), we reject

that contention.

           The Plan separately makes clear that Duramax employees

are only eligible to participate in the voluntary life insurance

policy if they are "actively working," and it defines "actively

working" as "performing the normal duties of a regular job for

[Duramax]" at Duramax's place of business or another location at

the direction of Duramax.         Thus, the good health requirement would

be   rendered   superfluous     if,     as   Lorna    contends,      it   could   be

satisfied by an employee showing merely that he has met a condition

that is a condition that any employee must satisfy to be eligible

to participate in the voluntary life insurance policy.                    Bouchard

v. Crystal Coin Shop, Inc., 843 F.2d 10, 16 (1st Cir. 1988)

(finding that a plan administrator's proposed understanding of the

terms of a pension plan that does not "render[] any Plan provisions


                                      - 14 -
superfluous" is not arbitrary and capricious).         That being so, we

do not see how it was arbitrary and capricious for United to deny

Lorna's claim for excess coverage, given Myron's failure to submit

any evidence that could satisfy the good health requirement.

                                     B.

          Lorna    next   contends    that   the   District   Court   erred

because the record at the very least supportably shows (insofar as

it does not also conclusively establish) either that United waived

the good health requirement for Myron or, alternatively, that

Duramax, acting as United's actual or apparent agent, did so on

United's behalf.    But, here, too, we are not persuaded.

                                     1.

          To make out the United-focused variant of this version

of Lorna's recovery-of-plan-benefits claim, Lorna must establish

that United "actually knew [it] was relinquishing a benefit,

and . . . acted voluntarily in doing so."          Smart v. Gillette Co.

Long-Term Disability Plan, 70 F.3d 173, 182 (1st Cir. 1995). Lorna

contends that the record, at the least, supportably shows (insofar

as it does not indisputably establish) just that.        That is so, she

contends, because the record supportably shows that United "'knew

that [Myron] had [failed to provide an "Evidence of Good Health"

form],' and . . . '[i]n spite of that knowledge,' it nonetheless

appeared to deem him 'insurable' and accepted premiums from him"

(alterations in original).


                                - 15 -
           Lorna points to United's statement in its objection to

Lorna's motion to take a corporate deposition under Rule 30(b)(6)

that "United makes the insurability determination when it is

advised that an employee is enrolling for coverage" for which the

good health requirement must be satisfied. Lorna then contends

that the evidence in the record shows that Myron's name was

included on some of the biannual censuses and that the inclusion

of his name on those censuses "advised" United that Myron was

"enrolling for coverage."       Because the record shows that United

accepted   premiums   from   Myron     for    excess   coverage   for    years

thereafter without raising Myron's failure to satisfy the good

health requirement, Lorna contends, it follows that United "deemed

him insurable" for excess coverage.           Thus, she concludes, United,

by making that finding, necessarily waived the requirement that

Myron provide evidence of good health.

           The uncontradicted record shows, however, that United

used the biannual censuses only to determine how much to charge

Duramax for the voluntary life insurance policy and that the only

United   employees    who   reviewed    the    biannual   censuses      did   so

exclusively for sales-to-employers purposes.           Therefore, we do not

see on what basis it would be reasonable to infer -- rather than

merely to speculate -- that United had deemed Myron insurable for

excess coverage, such that United then could be found to have

waived the evidence of good health requirement by acting as it


                                 - 16 -
did.8       See Mondol v. City of Somerville, 746 F. App'x 35, 37 (1st

Cir. 2018) ("[T]o make the leap from the evidence in the record to

the conclusion that genuine issues of material fact exist . . .

would require us to create a pyramid of inferences, which we won't

do.").

                                             2.

                   Lorna's    fallback     argument      is   that   the    evidentiary

"hole[] in the record" that we have just described "only exist[s]

by virtue of the District Court's decision to deny [her] the

opportunity to fill [it]" by "engag[ing] in meaningful discovery."

She thus contends that the District Court's order denying her

objection to the Magistrate Judge's denial of her motion seeking

leave to depose United under Rule 30(b)(6) impermissibly prevented

her from developing facts that would prove her case.                       And so, Lorna

contends, for this reason both the District Court's grant of

summary judgment to United and its denial of summary judgment to

her on the recovery-of-plan-benefits claim cannot stand.

                   Lorna is right that evidence about "what United knew and

when        [it]    knew     it"   with   respect   to    whether    "employees    were

qualified for the coverage they had selected" is "central to [her]



       We do not address whether, even if Lorna were to show that
        8

United determined that Myron was insurable despite Myron's failure
to satisfy the good health requirement, United's hypothetical
determination alone would suffice to show a waiver of the good
health requirement.


                                           - 17 -
claim for waiver" (emphasis in original).   But, it does not follow

that the Magistrate Judge's conclusion that the deposition that

she sought to take was unnecessary "was plainly wrong and resulted

in substantial prejudice" to her in her ability to prove her claim.

Filiatrault v. Comverse Tech., Inc., 275 F.3d 131, 138 (1st Cir.

2001) (quoting Mack v. Great Atl. & Pac. Tea Co., 871 F.2d 179,

186 (1st Cir. 1989)).

          Lorna does point to United's response to one of her

interrogatories into whether the insurance policy sales employees

who received the biannual census or "anyone else at United made an

effort to confirm that participants paying for the heightened level

of voluntary life insurance were qualified for it and, if not, why

not."   There, United responded:

          With respect to the Duramax Marine LLC group
          and for the relevant time period, neither
          [insurance policy sales employees] nor others
          at United would verify that employees were
          properly enrolled at their desired level of
          life insurance coverage because, per Policy
          terms, "[t]he Policyholder is responsible for
          enrolling      eligible      persons      for
          coverage . . . " (emphasis added).

          Lorna contends that this answer was "unresponsive" to

the question because there could be daylight between verifying

that a given employee was "enrolled" and verifying that the

employee was "qualified" for coverage.   That is so, Lorna argues,

because insurance policy sales employees "may not have 'verif[ied]

that employees were properly enrolled at their desired level of


                              - 18 -
insurance,'" but they could have been responsible for "determining

whether the documentation provided by those persons was sufficient

to 'qualify' them for coverage" (alteration in original).             Thus,

Lorna argues, she should have been permitted to pursue discovery

into the nuances of United's answer through cross examination at

a corporate deposition.

           The problem with Lorna's argument is that United stated

in the response to the interrogatory at issue that the biannual

censuses were used solely "to calculate rates for the product and

provide premium quotes to the group."          Lorna fails to explain why

that answer does not directly address how United utilized the

biannual   census    information    and   whether   it   made   insurability

determinations      based   on   what   the   biannual   censuses   showed.

Accordingly, Lorna fails to show that she suffered "substantial

injustice" from the Magistrate Judge's denial of Lorna's renewed

motion to depose United.9        We thus cannot overturn the District




     9 Because we find that the District Court did not err by
denying Lorna's discovery request, we do not address United's
contention that Lorna waived her challenge to the District Court's
discovery order by failing to invoke Rule 56(d) in opposing
United's motion for summary judgment. See Troiano v. Aetna Life
Ins. Co., 844 F.3d 35, 45 (1st Cir. 2016) ("'If a nonmovant shows
by affidavit or declaration that, for specified reasons, it cannot
present facts essential to justify its opposition [to a summary
judgment motion],' Rule 56(d) empowers the district court to 'allow
time to obtain affidavits or declarations or to take discovery,'
among other options" (alteration and emphasis in original)
(quoting Fed. R. Civ. P. 56(d))).


                                   - 19 -
Court's summary judgment rulings on this discovery-ruling-based

ground.

                                    3.

           Lorna alternatively contends that, even if the record

does not supportably show that United itself waived the evidence

of good health requirement, it does supportably show (and, indeed

establishes   beyond   dispute)   that     Duramax,   acting   with   either

actual or apparent authority, waived that requirement on United's

behalf.    Thus, she contends that for this distinct reason the

District Court erred in granting summary judgment to United and

denying summary judgment to her on her recovery-of-plan-benefits

claim.    Once again, we cannot agree.

           The District Court determined that there was no basis

for concluding that Duramax was acting as United's agent in the

relevant respect.   Indeed, the District Court concluded that there

was insufficient evidence to render supportable a finding that

Duramax was acting as United's agent even in collecting Evidence

of Good Health forms. Shields, 527 F. Supp. 3d at 37. The District

Court separately explained that it was rejecting the apparent-

authority-based variant of the claim insofar as Lorna premised the

claim on the Ninth Circuit's reasoning in Salyers v. Metropolitan

Life Insurance Co., 871 F.3d 934 (9th Cir. 2017).              According to

the District Court, Salyers is distinguishable because of the lack

of evidence of Duramax having acted as United's agent in collecting


                                  - 20 -
statements of physical condition or other evidence of good health.

Shields, 527 F. Supp. 3d at 37.

           Lorna contends that the District Court's reasoning does

not hold up.    But, even if that were so, we may affirm the District

Court on any ground manifest in the record.         Lin v. TipRanks, Ltd.,

19 F.4th 28, 36 (1st Cir. 2021).          And, because we conclude that

there is no basis in the record for finding that Duramax's conduct

did   suffice   to   manifest   an   intent   to   waive   the   good   health

requirement, we reject this variant of Lorna's challenge to the

summary judgment rulings below.

           As we have explained, "a waiver . . . [is] an intentional

relinquishment or abandonment of a known right or privilege."

Rodriguez-Abreu v. Chase Manhattan Bank, N.A., 986 F.2d 580, 587

(1st Cir. 1993) (emphasis added).         The record does establish that

Duramax informed Myron, through statements by the company's Human

Resources manager, Thomas Spann, in response to Myron's October

2017 inquiry concerning his life insurance policies, that Myron

was covered under the voluntary life insurance policy at three

times his salary.     But, the record contains no evidence to support

an inference that Spann knew at the time of that representation

that Myron had not satisfied the good health requirement.               So, the

record provides no basis to infer from Spann's provision of the

wrong answer to Myron's question that Duramax, whether acting with




                                     - 21 -
the   actual   or   apparent     authority      to    waive    the    good   health

requirement, intended to waive that requirement.

            Lorna identifies no other evidence in the record that

could show that Duramax intended to make the claimed waiver.                       As

a result, Lorna's Duramax-based claim of a waiver of the good

health    requirement      --   whether   of    the    actual-       or   apparent-

authority-based variety -- cannot survive summary judgment.

            Salyers, we add, does not lead us to conclude otherwise.

Salyers   states    that    a   party   can    be    found    to   have   waived    a

contractual provision if "that party's acts are so inconsistent

with an intent to enforce the right as to induce a reasonable

belief that such right has been relinquished," 871 F.3d at 938

(quoting Intel Corp. v. Hartford Accident & Indem. Co., 952 F.2d

1551, 1559 (9th Cir. 1991)). But, we permit a waiver to be inferred

only "from conduct or language 'consistent with and indicative of

an intent [by the waiving party] to relinquish voluntarily a

particular right [such] that no other reasonable explanation . . .

is possible.'"      Ruiz v. Bally Total Fitness Holding Corp., 496

F.3d 1, 10 (1st Cir. 2007) (quoting Att'y Gen. v. Indus. Nat'l

Bank of R.I., 404 N.E.2d 1215, 1218 n.4 (Mass. 1980)); cf. Pitts

ex rel. Pitts v. Am. Sec. Life Ins. Co., 931 F.2d 351, 357 (5th

Cir. 1991) ("[W]aiver describes the act, or the consequences of

the act, of one party only, while estoppel exists when the conduct

of one party has induced the other party to take a position that


                                    - 22 -
would result in harm if the first party's act were repudiated."

(citing Intel Corp. v. Hartford Accident & Indem. Co., 692 F. Supp.

1171, 1179 n.8 (N.D. Cal. 1988), aff'd in part, rev'd in part on

other grounds, 952 F.2d 1551 (9th Cir. 1991)) (emphases omitted));

Plitt et al., 6 Couch on Insurance § 85:2 (3d. ed. 2022) ("A

distinction exists between waiver and estoppel in that waiver is

based upon an actual intent to abandon or surrender a right,

whereas in estoppel intent is immaterial, the necessary condition

being the deception of the insured to his or her injury by way of

acts or conduct inconsistent with the terms of the policy upon

which the insured relies to his or her injury.").

                                    III.

           We turn now to Lorna's breach-of-fiduciary-duty claim.

ERISA assigns to a fiduciary of an employee welfare benefit plan

the obligation to "discharge [its] duties with respect to a plan

solely   in   the   interest   of     the   [plan's]    participants   and

beneficiaries."     29 U.S.C. § 1104(a)(1).       ERISA provides that the

Plan Administrator is the "named" fiduciary and, in that role,

owes   certain   fiduciary   duties   to    its   employees.   29   U.S.C.

§ 1102(a)(2).    ERISA also provides, however, that a party that is

not the Plan Administrator may be obliged to "discharge [its]

duties with respect to a plan solely in the interest of the

[plan's] participants and beneficiaries," 29 U.S.C. § 1104(a)(1),




                                 - 23 -
when it exercises certain kinds of discretion in the management

and administration of the plan, 29 U.S.C. § 1002(21)(A).

           Such a "functional fiduciary" acquires that status "to

the extent" that it "exercises any discretionary authority or

discretionary     control      respecting      management"       of   an   employee

welfare   benefit     plan,     "exercises      any     authority     or   control

respecting management or disposition of its assets," or "has any

discretionary authority or discretionary responsibility in the

administration of such plan."           29 U.S.C. § 1002(21)(A); see also

In re Fid. ERISA Fee Litig., 990 F.3d 50, 55 (1st Cir. 2021)

("[F]unctional      fiduciary     status       is     not   an    all-or-nothing

designation.      A person or entity can be a fiduciary of a plan for

some   purposes    and   not    for   others"       (citation    omitted)).      We

determine whether a party is a functional fiduciary by looking to

the terms of the relevant written instrument for the employee

welfare benefit plan, see Varity Corp. v. Howe, 516 U.S. 489, 502

(1996) ("The ordinary trust law understanding of fiduciary . . .

is to perform the duties imposed, or exercise the powers conferred,

by the trust documents."), and taking account of actual practices

under that plan.     See Pegram v. Herdrich, 530 U.S. 211, 226 (2000)

("In every case charging breach of ERISA fiduciary duty . . . the

threshold question is . . . whether that person was acting as a

fiduciary" (emphasis added)).




                                      - 24 -
           Lorna    alleges      in   her    breach-of-fiduciary-duty        claim

against United that, although Duramax is the Plan Administrator

and thus the "named" fiduciary, United is a functional fiduciary

with   respect    to    eligibility      determinations      and    that    United

breached that functional fiduciary duty to Myron.              In so claiming,

Lorna first alleges that, by virtue of its discretion to make

eligibility determinations, United had a fiduciary duty to notify

Myron of the outcome of any determination that it had made as to

his eligibility for excess coverage and that it breached this duty

by making such a determination without notifying him of it. She

then   separately      alleges    that      United,   in   consequence     of   its

discretion   to    make   eligibility        determinations,       owed    Myron   a

fiduciary duty to timely determine his eligibility for excess

coverage when it began accepting his premiums for that coverage

and that it breached this fiduciary duty as well by not making

such a determination for nearly a decade thereafter.                The District

Court granted summary judgment to United -- and denied summary

judgment to Lorna -- on Lorna's breach-of-fiduciary-duty claim as

to both the duty-to-notify and timeliness-of-determination-of-

eligibility variants of it.           Shields, 527 F. Supp. 3d at 40.              We

consider Lorna's challenge to the rulings against her as to each

variant of the claim in turn.




                                      - 25 -
                                      A.

            Lorna   first    contends      that   the     record      not        only

supportably shows but also indisputably establishes that United

had a fiduciary duty to notify Myron that he was uninsurable.                     She

then further contends that the record both supportably shows and

indisputably     establishes   that     United    breached     this       duty     by

accepting premiums from him even though United had determined he

was not insurable.      Thus, she contends that the District Court

erred in granting summary judgment to United and denying summary

judgment to her on this variant of her breach-of-fiduciary-duty

claim.   We are not persuaded.

            In   granting   summary    judgment      to   United     on   Lorna's

notice-based version of her fiduciary breach claim, the District

Court determined that the record establishes beyond dispute that

United was never informed that Myron had selected excess coverage

and so made no insurability determination that could have triggered

the claimed notification duty.          Shields, 527 F. Supp. 3d at 39.

We agree.

            Even assuming that United had the claimed duty -- a

matter on which we take no view -- Lorna's challenges to the

District Court's summary judgment rulings as to this variant of

her   breach-of-fiduciary-duty        claim   rest    solely    on    the        same

contentions about the inferences involving the biannual censuses

that she argues are supportable on this record but that we found


                                 - 26 -
wanting in rejecting her challenges to the District Court's adverse

summary judgment rulings on her recovery-of-plan-benefits claim.

Thus, we see no basis for overturning the summary judgment rulings

in question because nothing in the record permits a supportable

inference that United made an insurability determination regarding

Myron's excess coverage that could have triggered the claimed duty

to notify.10   See Mondol, 746 F. App'x at 37.11

                                 B.

          We turn, then, to Lorna's challenges to the District

Court's grant of summary judgment to United -- and denial of


     10 Alternatively, Lorna contends that, after receipt of the
biannual census, United determined that Myron was insurable even
though Myron had not fulfilled the good health requirement, thus
waiving that requirement. In that case, Lorna argues that United
has a fiduciary duty not to reverse that determination now.
Because this waiver argument fails as explained in Part II, the
duty Lorna assigns to United could not have been triggered.
     11Lorna does relatedly contend -- in much the same way that
she does with respect to her recovery-of-plan-benefits claim --
that even if the record lacks evidence from which it could
supportably be found that United had determined that Myron was
ineligible for the life insurance coverage for which he was paying
for premiums to United that United was accepting, that "hole[] [in
the record] only exist[s] by virtue of the District Court's
decision to deny [her] the opportunity to fill [it]" by "engag[ing]
in meaningful discovery."    And, Lorna argues that the District
Court's order adopting the Magistrate Judge's decision denying her
motion seeking leave to depose United under Rule 30(b)(6) was in
error. But, for the reasons that we have explained in the context
of the recovery-of-plan-benefits claim, we find no error by the
District Court in denying her request for discovery. And that is
so, even if we assume that Lorna is right that the "strong
presumption" against discovery in ERISA cases, Liston v. Unum Corp.
Officer Severance Plan, 330 F.3d 19, 23 (1st Cir. 2003), does not
apply here.


                               - 27 -
summary judgment to her -- on the other variant of her breach-of-

fiduciary-duty claim.    Here, she argued that United breached the

fiduciary duty that it owed to Myron by "accept[ing] . . . premiums

for nearly a decade" while "making no effort to confirm" Myron's

eligibility for coverage.

          In granting summary judgment to United on this variant

of the claim, the District Court reasoned that United's fiduciary

duties under the Plan did not "extend[] to checking the work of

Duramax to ensure that [Duramax] fulfilled its fiduciary duty as

plan   administrator    to   inform    Myron   of   the   [good   health]

requirement."   Shields, 527 F. Supp. 3d at 39.

          As we will explain, we are not persuaded.          We conclude

instead that the uncontradicted record shows that United did have

the claimed duty under the Plan to timely             determine   Myron's

eligibility for excess coverage.       To explain why we so conclude,

we explain first that, as a general matter, ERISA recognizes that

the terms of an employee welfare benefit plan may impose on an

insurer the fiduciary duty Lorna describes.         We then explain that

the record establishes without contradiction that the Plan does

impose that duty on United.       Finally, we turn to the issue of

breach.

                                  1.

          Our Circuit has not had occasion to decide in any prior

case whether an insurer is a functional fiduciary under ERISA in


                                - 28 -
circumstances like those at issue here. But, as we have explained,

under ERISA, a party is a fiduciary "to the extent" it "has any

discretionary authority or discretionary responsibility in the

administration"    or    "management"     of   a   plan.          29    U.S.C.   §

1002(21)(A).    Thus, if a plan confers on an insurer the discretion

to choose when to accept premiums from an employee and when to

determine if an employee is eligible for coverage, then the insurer

has the kind of discretion in setting the relative timing of those

two determinations that would suffice to impose a functional

fiduciary duty on the insurer in exercising that discretion with

respect to the plan's employees.        As a result, such an insurer has

a   fiduciary    duty    to   those   employees     to     make        eligibility

determinations for each employee from whom the insurer accepts

premiums reasonably proximate to the acceptance of those premiums.

          This    conclusion    accords    with    the   rulings         of   other

courts.   In McCravy v. Metropolitan Life Insurance Co., 690 F.3d

176 (4th Cir. 2012), the Fourth Circuit permitted a breach-of-

fiduciary-duty claim under ERISA to go forward that alleged that

the insurer had breached its fiduciary duty by continuing to accept

premiums for coverage from an employee without confirming that the

employee's insured dependent was still eligible for that coverage,

id. at 178, 182.        And, in Silva v. Metropolitan Life Insurance

Co., 762 F.3d 711 (8th Cir. 2014), the Eighth Circuit allowed a

similar claim to proceed where the beneficiary argued that the


                                  - 29 -
insurer    breached    its    fiduciary    duty       by   continuing     to    accept

premiums for coverage from that employee without confirming that

the   employee's      required    evidence       of    insurability       had    been

approved, id. at 713-16.          Two district courts have also come to

similar conclusions.         See Skelton v. Davidson Hotels LLC, Civ. No.

18-3344, 2020 WL 6875503 (D. Minn. Nov. 23, 2020), aff'd sub nom.

Skelton v. Radisson Hotel Bloomington, 33 F.4th 968 (8th Cir.

2022); Frye v. Metro. Life Ins. Co., No. 3:17-cv-31, 2018 WL

1569485 (E.D. Ark. Mar. 30, 2018).

            United    does     contend    that    there      are   many    contrary

precedents.     But, a careful review of the precedents on which

United relies shows otherwise.           In fact, we are aware of no court

that, when presented with an analogous breach-of-fiduciary-duty

claim under ERISA, has held that the claim failed because the

asserted duty to make an insurability determination at a time

reasonably proximate to the acceptance of premiums from those

employees could not be a fiduciary duty under ERISA at all.12


      12The cases on which United relies in asserting otherwise
either concern only a recovery-of-plan-benefits claim under
§ 1132(a)(1), see Bjelopetrovich v. UNUM Life Ins. Co. of Am., 275
F. Supp. 3d 939 (N.D. Ill. 2017) (A breach-of-fiduciary-duty claim
was pled by the plaintiff, but only the recovery-of-plan-benefits
claim was analyzed by the district court); Funicelli v. Sun Life
Fin. (US) Servs. Co., No. 12-06659, 2014 WL 197911 (D.N.J. Jan.
14, 2014); Rowello v. Healthcare Benefits, Inc., No. 12-4326, 2013
WL 6510475 (D.N.J. Dec. 13, 2013); Yale v. Sun Life Ins. Co. of
Canada, No. 1:12-cv-01429, 2013 WL 5923073 (E.D. Cal. Oct. 31,
2013); Everett v. United Omaha Life Ins. Co., No. 3:11-0926, 2013
WL 5570222 (M.D. Pa. Oct. 9, 2013); Colardo v. Metro. Life Ins.


                                    - 30 -
Co., No. 8:10-cv-1615-T-30, 2011 WL 1899253 (M.D. Fla. Mar. 16,
2011); Wagner v. Unison Admin. Serv., No. 07-1008, 2009 WL 891870
(W.D. Pa. Mar. 31, 2009); O'Connor v. Provident Life & Acc. Co.,
455 F. Supp. 2d 670 (E.D. Mich. 2006); Kehoe v. Ryder Truck Renter,
Inc., No. 05-2139, 2006 WL 2414197 (E.D. La. Aug. 17, 2006); Lawler
v. Unum Provident Corp., No. 05-cv-71408, 2006 WL 2385043 (E.D.
Mich. Aug. 17, 2006); Suazo v. G.F.I. Am. Emp. Ben. Plan, No. 03-
cv-02601, 2006 WL 118399 (D. Colo. Jan. 13, 2006); Hargis v.
Idacorp Energy L.P., No. H-04-1692, 2005 WL 6456898 (S.D. Tex.
Oct. 26, 2005), or breach-of-fiduciary-duty claims that are easily
distinguishable on the facts, see Talasek v. Unum Life Ins. Co.
of Am., No. 4:18-cv-3306, 2020 WL 7775450 (S.D. Tex. Dec. 15, 2020)
(finding that, when an insurer actually made a determination that
an enrollee was uninsurable -- unlike here, where United never
made a determination as to Myron's insurability -- because of
abnormal blood test results, but the insurer continued to accept
premiums as if the enrollee was insurable, the payments of premiums
alone did not entitle the enrollee to coverage); Gordon v. Cigna
Corp., 890 F.3d 463 (4th Cir. 2018) (insurer had no fiduciary duty
regarding    insurability     determinations    when    the    plan
documents -- unlike the Plan at issue here -- assigns eligibility
verification to the employer, not the insurer); McBean v. United
Omaha Life Ins. Co., No. 18-166, 2019 WL 1508456 (S.D. Cal. April
5, 2019) (finding that an insurer had no fiduciary duty to "have
a system in place that would confirm eligibility before accepting
premiums" because the plan's terms expressly gave the employer the
responsibility to determine eligibility -- unlike the Plan here,
which allocates that responsibility to United -- and the employer
was to inform the insurer if it determined that an employee's
eligibility changed); Brenner v. Metro. Life Ins. Co., No. 11-
12096, 2015 WL 1307394 (D. Ma. Mar. 23, 2015) (concluding that an
insurer, even though it was a "fiduciary with respect
to . . . [its] 'discretionary authority to determine an employee's
eligibility for and entitlement to Plan benefits,'" was not "liable
for failing to send an individual notice of conversion or otherwise
advise [an employee] of their rights" -- a fiduciary duty Lorna
does not contend United has -- because that was an administrative
duty and typically the responsibility of the plan administrator,
which was the employer); Van Loo v. Cajun Operating Co., 64 F.
Supp. 3d 1007 (E.D. Mich. 2014) (rejecting the argument that an
insurer had a fiduciary duty to send an employee a proof of good
health form -- which is distinct from the fiduciary duty asserted
here -- because the court there found that it was the Plan
Administrator's job to "ensur[e] that coverage elections . . . are
processed in accord with the terms and conditions of the applicable
policy" and the insurer had no discretion in that regard); Rainey


                              - 31 -
            The   American   Council      of   Life    Insurers    (ACLI)    has

submitted an amicus brief in support of United.              It contends that

the recognition of an insurer's fiduciary duty to take reasonable

steps to confirm an employee's eligibility for insurance at a time

reasonably proximate to the insurer's acceptance of premiums for

that coverage would "conflict[] with the terms of ERISA and with

[c]ongressional goals in enacting ERISA."             The ACLI argues that is

so because "the primary purpose of ERISA . . . was to create a

regulatory scheme that was not so administratively onerous and

expensive as to discourage employers from offering benefits in the

first place."

            The   U.S.   Department    of    Labor    ("DOL"),    however,   has

submitted   an    amicus   brief   that     takes    the   opposite   position.

According to DOL, a recognition that ERISA may, depending on the

terms of the employee welfare benefit plan at issue, impose the

duty at issue on an insurer is congruent with the purpose of ERISA.

DOL emphasizes that construing ERISA not to recognize such a


v. Sun Life Assurance Co., Cv. No. 3:13–cv–0612, 2014 WL 4053389
(M.D. Tenn. Aug. 15, 2014) (finding that an insurer did not breach
its fiduciary duty with respect to eligibility determinations by
waiting to make that determination until a claim for benefits was
submitted when, unlike here, the insurer had no role in making
eligibility determinations prior to the submission of a claim for
benefits). The single remaining case, Meltzer-Marcus v. Hitachi
Consulting, No. 03-C-7687, 2005 WL 2420367 (N.D. Ill. Sept. 30,
2005), held that § 1132(a)(3) was unavailable as a cause of action
if the plaintiff could bring any other claim under ERISA, but this
restrictive reading of § 1132(a)(3) was subsequently rejected in
CIGNA Corp. v. Amara, 563 U.S. 421 (2011).


                                   - 32 -
fiduciary duty on the part of an insurer when a plan confers such

discretion on an insurer "would encourage abuse" (quoting McCravy,

690 F.3d at 183).       Insurers, DOL argues, would be incentivized to

"set[] up a system in which [the insurer is] completely blind to

whether employees paying for . . . coverage . . . [are] actually

eligible for that coverage" while accepting premiums for "non-

existent coverage" nonetheless.

            We conclude that DOL has the better of the argument.

The Supreme Court of the United States has explained that the

"primary function" of a fiduciary duty under ERISA "is to constrain

the exercise of discretionary powers which are controlled by no

other specific duty," Varity Corp., 516 U.S. at 504 (emphasis in

original), so that "employees will not be left empty-handed" by

insurers or employers who pull the rug out from underneath them,

Lockheed Corp. v. Spink, 517 U.S. 882, 887 (1996).           We thus find

it significant that, in the absence of an insurer having the

fiduciary   duty   to     make   reasonable   efforts   to   determine   an

employee's eligibility for coverage at a time reasonably proximate

to the insurer's acceptance of that employee's premium payment for

coverage, "[t]he biggest risk [the insurer] would face . . . would

be the return of their ill-gotten gains [through premium refunds],

and even this risk would only materialize in the (likely small)

subset of circumstances where plan participants actually needed

the benefits for which they had paid."         McCravy, 690 F.3d at 183.


                                   - 33 -
Moreover, with no such fiduciary duty in place, the upside for the

insurer would be "essentially risk-free windfall profits from

employees who paid premiums on non-existent benefits but who never

filed a claim for those benefits."     Id.

           As a result, we see no conflict between the recognition

of the fiduciary duty of an insurer that is at issue here and the

purposes underlying ERISA.    Rather, an interpretation of ERISA

that would make an issuer a functional fiduciary in the way that

Lorna describes would accord well with the purpose of ERISA that

the Supreme Court has identified.

                                2.

           We turn, then, to United's contention that the record

establishes that United had no such duty under the terms of the

Plan.13   But, here, too, we disagree.       In fact, we conclude that

the record conclusively shows the opposite.

           As Lorna emphasizes, the Plan provides that United has

"the discretion and the final authority to construe and interpret"

the Plan, including to "decide all questions of eligibility and



     13As explained above, two versions of the Plan were in effect
at different points during Myron's employment at Duramax.      The
parties disagree about which version Lorna's breach-of-fiduciary-
duty claim should be adjudicated under: United contends that we
should use the 2017 Plan, while Lorna contends that the 2007 Plan
is the most applicable. Because we conclude that United has the
fiduciary duty that Lorna contends it does even under the terms of
the 2017 Plan, we utilize the language in the 2017 Plan for our
analysis of the breach-of-fiduciary-duty claim.


                              - 34 -
all questions regarding the amount and payment of any [Plan]

benefits    within   the   terms   of   the     [Plan]   as   interpreted   by

[United]."   In addition, as she also emphasizes, the Plan provides

that benefits under the Plan "will be paid only if [United]

decide[s], in [United's] discretion, that a person is entitled to

them."

            We agree with Lorna that, by conferring this broad

discretion on United, the Plan imposes a fiduciary duty on United

with respect to determining a person's eligibility for benefits.

See 29 U.S.C. § 1002(21)(A).       The question for us remains, though,

as to how, if at all, that general fiduciary duty relates to the

more   specific   fiduciary   duty      that    Lorna    claims   that   United

breached.

            United contends that there is no ground for reading the

more specific duty on which Lorna's claim depends into the more

general one.      United asserts that its fiduciary duty to make

eligibility determinations -- insofar as it has that duty -- is

only triggered under the Plan when it is asked to make such a

determination through the transmission of an Evidence of Good

Health form from Duramax to United.            To bolster the point, United

emphasizes that the Plan does not explicitly assign to United the

responsibility of ensuring that an employee does not pay premiums

for coverage for which that employee is ineligible.




                                   - 35 -
          The Plan does give United full discretion, however, to

"decide all questions of eligibility."       In addition, the Plan does

so without assigning to either Duramax or United any responsibility

to verify that employees who pay premiums are eligible for the

coverage for which those premiums are paid.

          To be sure, the Plan does contain the disclaimer that

"[p]ayment   of   premium[s]   does   not   guarantee   eligibility   for

coverage."   But, it would be reading too much into that sentence

to interpret it to grant United a license to indefinitely accept

premiums from employees for coverage that it is not providing

without having taken reasonable steps to determine whether those

employees were eligible for that coverage.        Rather, we read that

sentence merely to be referring to the fact that, as discussed

above, an employee becomes insured only when United makes the

relevant discretionary eligibility determinations with respect to

that employee.

          That the Plan provides that coverage will not begin until

United makes an insurability determination also is of little import

for present purposes.    In reserving to Duramax the responsibility

to collect premiums from employees and transmit those premiums to

United, the Plan does not place any of the responsibility for

ensuring ineligible employees are not paying premiums on Duramax.

Nor does the Plan cabin United's discretion to determine how and

when it makes its eligibility determinations in relation to its


                                - 36 -
receipt of premium payments.        The Plan also does not prohibit

United from accepting premiums from such employees -- though the

Plan does prevent ineligible but premium-paying employees like

Myron from receiving coverage.

           Thus, we conclude that there is nothing in the Plan that

contradicts Lorna's position.      For, as we have explained, a review

of the Plan's terms makes clear that the Plan confers on United

not only the discretion to make eligibility determinations but

also the discretion to determine whether an employee is entitled

to the coverage for which premiums are paid within a time that is

reasonably proximate to United's acceptance of those premiums.

See Skelton, 33 F.4th at 975 (finding that the insurer had a

fiduciary duty "to maintain an effective enrollment system" and

that it had breached that duty by failing to have a system in place

to ensure that premiums were not collected from employees who were

not eligible and enrolled).

           This reading of the Plan, we emphasize, does not render

a nullity the language in it that assigns the responsibility "for

enrolling eligible persons for coverage" to Duramax.              As Plan

Administrator responsible for "enrollment," Duramax's obligations

could include communicating with its employees, aiding them in

filling   out   forms,   and   collecting   the   correct   premiums   from

employees and remitting them to United.             By contrast, United

retains control under the Plan over when it makes that eligibility


                                  - 37 -
determination in relation to its acceptance of premiums remitted

to it from Duramax on an employee's behalf.                  For that reason, our

conclusion     here      is   not     inconsistent    with      the    conclusion   in

Sullivan-Mestecky v. Verizon Communications, Inc., 961 F.3d 91 (2d

Cir. 2020), that an insurer had no duty to "check[ the employer]'s

work to confirm that [the employee] had been properly enrolled"

when the terms of the employee welfare benefit plan assigned the

employer, not the insurer, the duty to "assess[ the employee]'s

eligibility for . . . enrolling in [the] benefits plan," id. at

103-04.   Nor is our conclusion at odds with the conclusion in

Gordon v. CIGNA Corp., 890 F.3d 463 (4th Cir. 2018), that an

insurer was not a fiduciary with respect to employee eligibility

determinations and could not be held liable for the employer's

transmission        of   employee's     premiums     to   the    insurer    when    the

employee was not eligible for coverage because the employee welfare

benefit plan assigned the employer, not the insurer, the duty for

"eligibility verification," id. at 474.

              We also are not convinced by the ACLI's argument that

United does not have the fiduciary duty at issue because there has

been no clear delegation of the underlying discretion that could

give   rise    to    that     duty.      Compare   29     U.S.C.      § 1104(a)(1)(B)

(mandating that every ERISA plan have at least one named fiduciary

that is bound to exercise its responsibilities with "care, skill,

prudence, and diligence"), with id. § 1002(21)(A) (providing that


                                         - 38 -
an actor is a fiduciary only "to the extent" that such an actor

exercises certain types of discretion in the administration or

management of a plan).      The Plan does not merely delegate to United

in clear terms the general discretionary authority to make the

eligibility determination.      It also does so without then limiting

that authority in any relevant respect.      Thus, as part of the more

general   delegation   of    discretion,   the    Plan   necessarily   also

delegates the more specific grant of discretionary authority to

determine when that determination is made in relation to when

premiums are accepted.

           Finally,    United   contends   that    the   determination   of

eligibility is a ministerial rather than a discretionary function.

United attempts to draw support for this contention from DOL

regulations that deem duties non-fiduciary when they fall "within

a framework of policies, interpretations, rules, practices and

procedures made by other persons, [who are] fiduciaries with

respect to the plan."        29 C.F.R. § 2509.75-8.       But, as we have

just explained, nothing in the Plan purports to establish a policy

regarding the timeliness of acceptance of premiums vis-a-vis the

insurability determination.       Thus, United's duty in making those

decisions cannot be ministerial.

                                    3.

           Of course, to determine whether Lorna can succeed on her

challenge to either the grant of summary judgment to United or the


                                  - 39 -
denial of summary judgment to her on her breach-of-fiduciary-duty

claim, we must also address whether United breached the claimed

fiduciary duty.         We thus now turn to the question of what the

record shows about whether United, in deciding when to make the

insurability        determination   in     relation   to   the   acceptance   of

premiums from Myron, failed to act "with the care, skill, prudence,

and diligence under the circumstances then prevailing that a

prudent man acting in a like capacity" would have.               Cent. States,

Se. & Sw. Areas Pension Fund v. Cent. Transp., Inc., 472 U.S. 559,

571 (1985) (quoting 29 U.S.C. § 1104(a)(1)(B)).

              Lorna contends that the record establishes that United

failed to determine if Myron was eligible for excess coverage

before accepting premiums from Myron for excess coverage.              But, if

Lorna means to argue that United's failure to make an eligibility

determination for Myron before accepting Myron's premiums in and

of itself suffices to show that there was a breach of the duty at

issue, we do not agree.           That failure is plainly not on its own

dispositive in showing that there was a breach of the fiduciary

duty at issue, because Lorna does not appear to dispute that United

could satisfy the fiduciary duty that she is claiming United owed

Myron   by,    as    DOL   puts   it,    confirming   eligibility    within   a

reasonable time after premiums for coverage are accepted.

              More promising, then, is Lorna's contention that the

record establishes that there was a breach because United accepted


                                        - 40 -
premiums for excess coverage from Myron for nearly ten years while

"making no effort to confirm" his eligibility for that coverage.

Nonetheless, the District Court did not address what the record

supportably -- let alone indisputably -- shows about whether United

took reasonable steps to confirm Myron's eligibility for excess

coverage   in    a   timely   manner    after       accepting   his   premiums.

Accordingly, although we agree with Lorna that the District Court's

grounds for ruling as it did on the motions for summary judgment

concerning this breach-of-fiduciary-duty claim do not hold up, we

leave    the    determination   about        what   the   record   supportably

shows -- and conclusively establishes -- with respect to the breach

question to the District Court to make in the first instance.                We

thus vacate the District Court's summary judgment rulings on this

claim.     See Silva, 762 F.3d at 728 (recognizing an insurer's

eligibility-based fiduciary duty, reversing the District Court's

grant of summary judgment to the insurer and denial of summary

judgment to the employee, and remanding to the District Court for

further proceedings).

                                       IV.

           We affirm the District Court's denial of Lorna's motion

for additional discovery.       We further affirm the District Court's

grant of summary judgment to United and denial of summary judgment

to Lorna on Lorna's recovery-of-plan-benefits claim, but we vacate

the District Court's denial of summary judgment to Lorna and grant


                                  - 41 -
of summary judgment to United on Lorna's breach-of-fiduciary-duty

claim and remand to the District Court for further proceedings not

inconsistent with this opinion.   Costs awarded to appellant.




                             - 42 -